Exhibit 10.1 CREDIT AGREEMENT Dated as of March 21, 2017 among CERTAIN SUBSIDIARIES OF RUSH ENTERPRISES, INC., each as a Borrower, rush enterprises, inc. , as Borrower Agent and a Guarantor, EACH OTHER GUARANTOR FROM TIME TO TIME PARTY HERETO, CERTAIN FINANCIAL INSTITUTIONS, as Lenders, and BMO HARRIS BANK N.A., as Administrative Agent, Letter of Credit Issuer and Swing Line Lender BMO Capital Markets, as Arranger and Book Runner ARTICLE I DEFINITIONS AND ACCOUNTING TERMS Defined Terms 1 Other Interpretive Provisions 41 GAAP 41 Uniform Commercial Code 42 Rounding 42 Times of Day 42 Letter of Credit Amounts 42 ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS Loan Commitments 42 Borrowings, Conversions and Continuations of Loans 44 Letters of Credit 45 Swing Line Loans 52 Repayment of Loans 54 Prepayments 54 Termination or Reduction of Commitments 56 Interest 56 Fees 57 Computation of Interest and Fees 58 Evidence of Debt 58 Payments Generally; the Administrative Agent’s Clawback 59 Sharing of Payments by Lenders 60 Settlement Among Lenders 61 Nature and Extent of Each Borrower’s Liability 62 Cash Collateral 64 Defaulting Lenders 65 Increase in Revolving Credit Commitments 67 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY Taxes 69 Illegality 72 Inability to Determine Rates 73 Increased Costs; Reserves on LIBOR Loans 73 Compensation for Losses 75 i Mitigation Obligations; Replacement of Lenders 75 Survival 75 ARTICLE IV SECURITY AND ADMINISTRATION OF COLLATERAL Security 76 Collateral Administration 76 After Acquired Property; Further Assurances 77 Cash Management 78 ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS Conditions of Initial Credit Extension 80 Conditions to all Credit Extensions 82 ARTICLE VI REPRESENTATIONS AND WARRANTIES Corporate Existence; Compliance with Law; Line of Business 83 Loan 83 Ownership of Group Members 84 Financial Statements 84 Material Adverse Effect 84 Solvency 84 Litigation 84 Taxes 84 Margin Regulations 85 No Burdensome Obligations; No Defaults 85 Investment Company Act; Public Utility Holding Company Act 85 Full Disclosure 85 Anti-Terrorism Laws and Foreign Asset Control Regulations 85 Collateral 86 ARTICLE VII AFFIRMATIVE COVENANTS Financial Statements; Other Information 87 Other Events 89 Copies of Notices and Reports 90 Other Information 90 Maintenance of Corporate Existence 90 Compliance with Laws, Etc. 90 ii Payment of Obligations 91 Maintenance of Property 91 Maintenance of Insurance 91 Keeping of Books 91 Access to Books and Property 92 Use of Proceeds 92 Future Borrowers 93 ARTICLE VIII NEGATIVE COVENANTS Indebtedness 93 Liens 95 Investments 97 Fundamental Changes 97 Dispositions 97 Restricted Payments 99 Change in Nature of Business 99 Transactions with Affiliates 99 Prepayment of Indebtedness; Amendments to Indebtedness 100 Modification of Certain Documents; Change in Name, Jurisdiction of Organization, Location, Etc. Accounting Changes; Fiscal Year Margin Regulations Financial Covenants Anti-Money Laundering and Terrorism Laws and Regulations Economic Sanctions Laws and Regulations Burdensome Agreements ARTICLE IX EVENTS OF DEFAULT AND REMEDIES Events of Default Remedies Upon Event of Default Application of Funds ARTICLE X ADMINISTRATIVE AGENT Appointment and Authority Rights as a Lender Exculpatory Provisions iii Reliance by the Administrative Agent Delegation of Duties Resignation of the Administrative Agent Non-Reliance on the Administrative Agent and Other Lenders No Other Duties, Etc The Administrative Agent May File Proofs of Claim Collateral Matters Other Collateral Matters Credit Product Providers and Credit Product Arrangements ARTICLEXI MISCELLANEOUS Amendments, Etc Notices; Effectiveness; Electronic Communication No Waiver; Cumulative Remedies Expenses; Indemnity; Damage Waiver Marshalling; Payments Set Aside Successors and Assigns Treatment of Certain Information; Confidentiality Right of Setoff Interest Rate Limitation Counterparts; Integration; Effectiveness Survival Severability Replacement of Lenders Governing Law; Jurisdiction; Etc Waiver of Jury Trial Electronic Execution of Assignments and Certain Other Documents USA PATRIOT Act Notice No Advisory or Fiduciary Responsibility Attachments Acknowledgement and Consent to Bail-In of EEA Financial Institutions ARTICLEXII
